DETAILED ACTION
1.	The applicant’s amendment filed 11/19/2020 was received. No claims were amended. Claims 9, 11-24 remain withdrawn from consideration.

2.	The text of those sections of Title 35, U.S.C. code not included in this action can be found in the prior Office Action issued on 02/20/2019.

Notice of Pre-AIA  or AIA  Status
3.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Election/Restrictions
4.	Claims 1-8 & 10 are allowable. The restriction requirement between Groups I & II,  species I-1 & I-2 and species II-1 & II-2, as set forth in the Office action mailed on 11/01/2018, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 11/01/2018 is fully withdrawn. Claims 9 & 11-24, directed to Group II, species I-2 and species II-1 & II-2, are no longer withdrawn from consideration because the claims require all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present 

Claim Rejections
5.	The claim rejections under AIA  35 U.S.C. 102(a)(1) as anticipated by Hirobe et al. (WO2013105642 A1) of claims 1-3, 5-6, 8 & 10 are withdrawn per Applicant filing Verified English translations of the Japanese priority applications filed April 12, 2013 supporting all features recited in the pending claims and Applicant confirming that the present application and Hirobe ‘642 were commonly owned by Dai Nippon Printing Co., Ltd. not later than the effective filing date of the claimed invention.

6.	The claim rejections under AIA  35 U.S.C. 103 as unpatentable over Hirobe et al. (WO2013105642 A1) of claims 4 & 7 are withdrawn per Applicant filing Verified English translations of the Japanese priority applications filed April 12, 2013 supporting all features recited in the pending claims and Applicant confirming that the present application and Hirobe ‘642 were commonly owned by Dai Nippon Printing Co., Ltd. not later than the effective filing date of the claimed invention.




Reasons for Allowance
8.	Claims 1-24 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The invention of independent claim 1 recites “A vapor deposition mask comprising: 
a resin mask and a metal mask stacked on one another; 
the resin mask having a plurality of groups of openings, with each group of the plurality of groups of openings being configured to form at least a vapor deposition pattern; 
the metal mask having a plurality of through holes corresponding in number to the plurality of groups of openings; 
each through hole of the plurality of through holes entirely overlapping each respective group of openings of the plurality of groups of openings.” The closest prior art of record Kawada et al (JP 2004-043898), does not teach nor suggest “the metal mask having a plurality of through holes corresponding in number to the plurality of groups of openings; each through hole of the plurality of through holes entirely overlapping each respective group of openings of the plurality of groups of openings” as in the context of independent claim 1. Further, no other prior art was located that fairly suggested the 
The invention of independent claim 11 recites “A vapor deposition mask comprising: 
a resin mask and a metal mask stacked on one another; 
the resin mask having a plurality of groups of second openings, with each group of the plurality of groups of second openings configured to form at least a vapor deposition pattern; 
the metal mask having a plurality of first openings corresponding in number to the plurality of groups of second openings, wherein each first opening of the plurality of first openings entirely overlaps each respective group of second openings of the plurality of groups of second openings.” The closest prior art of record Kawada et al (JP 2004-043898), does not teach nor suggest “the metal mask having a plurality of first openings corresponding in number to the plurality of groups of second openings, wherein each first opening of the plurality of first openings entirely overlaps each respective group of second openings of the plurality of groups of second openings” as in the context of independent claim 11. Further, no other prior art was located that fairly suggested the claimed invention in whole or in part, along with the requisite motivation for combination, to anticipate or render the claimed invention obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jethro M Pence whose telephone number is (571)270-7423.  The examiner can normally be reached on M-TH 8:00 A.M. - 6:30 P.M..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei D. Yuan can be reached on 571-272-1295.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JETHRO M. PENCE/Primary Examiner, Art Unit 1717